Citation Nr: 0714789	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  03-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to June 
1954.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In an April 2005 decision, 
the Board upheld the RO's denial of reopening the veteran's 
claim of entitlement to service connection for a back 
disability.  The veteran thereafter appealed such decision to 
the Court of Appeals for Veterans Claims (Court) and in 
November 2006, the Court granted the veteran's and Secretary 
of VA's (the parties) Joint Motion to Remand.  Such Joint 
Motion directed the Board to order further development of the 
claim and provide additional notification to the veteran.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required.

In connection with this appeal the veteran testified at a 
video-conference hearing before a Veterans Law Judge in 
February 2005; a transcript of that hearing is associated 
with the claims file.  In a December 2006 letter, the veteran 
was informed that the Veterans Law Judge who conducted his 
hearing is no longer employed by the Board.  He was given the 
option of requesting a new Board hearing or having a decision 
reached based on the evidence of record, to include the 
transcript of his February 2005 Board hearing.  Thereafter, 
also in December 2006, the veteran indicated that he did not 
want an additional hearing before a Veterans Law Judge. 


REMAND

A remand is necessary in order to further develop the claim 
and to provide additional notification to the veteran.  
Initially, as noted in the Joint Motion, there appears to be 
records from the Social Security Administration (SSA) that 
have not been requested or obtained.  On remand, the SSA 
should be requested to provide any records pertinent to the 
veteran, to specifically include 1965, 1967, and 1968 SSA 
physician reports.  

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to the claim now before the Board.  In a 
letter dated in July 2002, the veteran was advised of the 
evidence necessary to substantiate his new and material claim 
as well as his and VA's respective responsibilities in 
obtaining such evidence.  However, such letter did not 
request that the veteran provide any evidence in his 
possession that pertains to his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, during the 
pendency of the appeal, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not been advised of the type of 
evidence necessary to establish an initial rating or 
effective date for the disability now on appeal.  Therefore, 
this remand for substantive development will also enable VA 
to provide appropriate notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran as to the type 
of evidence that is needed to establish both an initial 
rating and an effective date for the disability on appeal as 
well as request that he send any evidence pertinent to his 
claim to VA.  

Moreover, as specifically noted by the parties in the Joint 
Remand, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that the VCAA requires VA to look at the bases for 
the denial in the prior decision and to respond with notice 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, in a January 2000 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the veteran's claim of 
entitlement to service connection for a back disability.  
Such rating decision found that the evidence submitted in 
connection with the current claim did not constitute new and 
material evidence because it essentially duplicated evidence 
which was previously considered and was merely cumulative or 
redundant.  In June 2002, the veteran submitted his 
application to reopen his claim of entitlement to service 
connection for a back disability and, in the July 2002 
letter, he was advised of the definition of new and material 
evidence, but was not informed of the element(s) of his claim 
that were found insufficient in the prior January 2000 denial 
in accordance with Kent, supra.  As such, a remand is 
necessary in order to afford the veteran appropriate notice.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a VCAA 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish an initial rating and an 
effective date for the disability now on 
appeal and request that the veteran submit 
any evidence in his possession that 
pertains to his claim in accordance with 
Dingess/Hartman and Pelegrini, supra.  
Additionally, such letter should provide 
notice of what evidence is necessary to 
substantiate the element(s) required to 
reopen his claim of entitlement to service 
connection for a back disability that were 
found insufficient in the previous January 
2000 denial, as outlined by the Court in 
Kent, supra.  

2.  Any determination pertinent to the 
veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, to specifically 
include 1965, 1967, and 1968 SSA physician 
reports, should be requested from SSA.  A 
response, negative or positive, should be 
associated with the claims file.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's new 
and material claim should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claim remains denied, the veteran and his 
attorney should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



